DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see page 6, lines 9-13, filed 20 May 2021, with respect to 35 USC 112(b) rejection of claims 4 and 8 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 4 and 8 has been withdrawn in view of the amendments to the claims. 

3.	Applicant’s arguments, see page 6, line 14 to page 8, line 21, especially page 7, line 16 to page 8, line 15, filed 20 May 2021, with respect to the 35 USC 102 and 103 rejections of claims 1, 2, 4, 8-12 and 14 have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections of claims 1, 2, 4, 8-12 and 14 have been withdrawn. In particular, the Examiner agrees with Applicants that the prior art made of record does not teach or fairly suggest the air filter apparatus of claim 1 or the air filter assembly of claim 14 having the recited structures.

Allowable Subject Matter

4.	Claims 1, 2, 4, 8-12 and 14-16 are allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 4, 2021